Adams, Oh. J.
The plaintiff insists that, notwithstanding the grain was grown upon a farm leased, to Mrs. Eoyer, she ought not to be allowed to hold the grain as against the plaintiff, who is a judgment creditor of her husband, because as he avers she took the lease as a mere fraudulent device to hinder and delay her husband’s creditors.
The evidence shows that M. G. Eoyer was insolvent; that Beed refused to lease the farm to him because he was insolvent; that to- enable the Eoyer family, however, to live upon and cultivate the farm he leased it to Mrs. Eoyer; that the work in carrying on the farm was done for the most part by three minor sons and a hired man; that M. G. Eoyer was absent a part of the time, but that when at home he exercised some superintendency in connection with his wife, and did chores about the house and farm; that the personal property upon the farm wras, nominally at least, in the name of Mrs Eoyer; that it was formerly owned by M. G. Eoyer, but that he made at least a nominal sale of it to Beed, who sold it to Mrs. Eoyer, she giving Beed a chattel mortgage upon the same for the security of the purchase money.
Under the laws of Iowa a married woman may take a valid lease of a farm, and the products are not necessarily liable to be seized upon execution for the payment of her husband’s debts. If she should cultivate the farm solely with her own *652hands or by hired labor it is clear that the products would •not be liable.
On the other hand it seems to us that under some circumstances the}r might be liable. Any device whose object was to enable a married woman to accumulate property in her .own name, through the labor of her insolvent husband, would be looked upon with suspicion, and the circumstances wTe conceive might be such as to evince an unmistakable attempt to defraud his creditors. But the mere fact that an insolvent man performs labor upon a farm owned or hired by his wife would not necessarily evince such attempt. Webster v. Hildworth, 83 Vt., 456; Gage v. Dauchey, 34 N. Y., 298; McIntyre v. Knowlton, 6 Allen 566; Dean v. Bailey, 50 Ill., 484; George v. Randson, 15 Cal, 327; Patterson v. Sgjearman, 37 Iowa, 86. It is not only a man’s right, but his duty, to j>rovide himself with food and clothing, and if ho is a married man to provide his wife with food and clothing. It is for this reason that the law allows certain exemptions. Where, therefore, an insolvent man ¡performs labor upon a farm owned or hired by his wife, and the design ,|ind result of the labor are merely to furnish reasonable family support, we see nothing in such fact alone to evince an intention to defraud his creditors. Nor would the case be different if the labor was performed by minor sons.
The alleged interest of Mb G. Royer in the grain in question was estimated at somewhat less than six hundred dollars. What expenses were to come out of it the evidence does not show. This grain was the result to some extent of the labor of the hired man, and he was to be paid in some way. It was the result also to some extent of the use of the personal property upon the farm, but this property Mrs. Royer had bought upon credit, and she owed interest upon the purchase-money. ■Besides it appears from the evidence that the Royer family ■dependent upon the products of the farm for support was a ■largo one. If we understand the evidence there were not ...less than six minor children.
*653Now if Mrs. Eoyer, by assuming the responsibility of taking a lease of. the farm, and of hiring a.man to assist in its cultivation; if by her own superintendence and labor and the labor of her minor sons, with such aid as her husband gave, which does not appear to have been much, was able merely to furnish her family with reasonable support for the current year, we see nothing in the transaction which would justify us in saying that her design was to defraud her husband’s creditors, and that such would be the result if equity does not relieve.
But it is said that so far as the grain was the result of the use of the personal property upon the farm, the grain must be regarded as belonging to her husband. It is said that the property thus used was his property; that it originally belonged to him, and that the sale by him was made to Beed with the design that he should sell to her, and that she paid nothing and had nothing which she could pay.
The fact appears to be that, prior to the sale of the property to Beed, it was mortgaged by M. G. Eoyer to Beed for more than it was worth; that he took the property at its value and applied it upon the debt, but as the Boyers needed it to enable them profitably to carry on the farm, Beed sold the property to Mrs. Eoyer.
Beed having taken it at its value and applied it upon the debt due him the creditors of M. G. Eoyer have no ground of complaint. The property became Beed’s in good faith, and it is not material that he intended at the time he took it to sell it to Mrs. Eoyer.
In conclusion we have to say that we fail to discover in thé purchase of this property by Mrs. Eoyer, or in hiring the farm, or in receiving her husband’s labor upon it, to the small extent which she did, an intention to defraud, and in our ■opinion the judgment of the District Court must be
Affirmeó.